Citation Nr: 0939349	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for bilateral 
hearing loss and tinnitus.

In April 2007 the Veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in September 2008 that 
is included in the record.  The Board accepts this evidence 
for inclusion in the record on appeal.  See 38 C.F.R. § 
20.1304 (2009).

In September 2008 the Board denied the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  
The Veteran appealed the Board's action to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2009 Order, the Court vacated and remanded the September 2008 
Board decision that denied the claims for service connection 
for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  The RO provided the 
Veteran with VCAA notice as to all elements of the claims in 
correspondence dated in November 2004.  

In an August 2009 Joint Motion for Remand, the parties agreed 
that the Board failed to adequately address the credibility 
and probative value of lay evidence, and particularly, 
whether the lay evidence was sufficient to establish 
entitlement to service connection on the basis of continuity 
of symptomatology.  In addition, the Board failed to discuss 
the Veteran's in-service diagnosis of left ear otitis externa 
in October 1964 and [August] 1966.  Upon reviewing the lay 
and medical evidence of record, the Board concludes that a 
remand is warranted to provide the Veteran with an additional 
VA audiology examination and opinion to evaluate the nature 
and etiology of his bilateral hearing loss and tinnitus 
disabilities.  The lay and medical evidence pertaining to the 
Veteran's claimed bilateral hearing loss and tinnitus 
disabilities is outlined below and should be provided to the 
VA examiner.

The Board does not dispute that the Veteran has current 
bilateral hearing loss and tinnitus disabilities.  The issue 
on appeal is whether these disabilities, first reported in 
his October 2004 claim for VA disability benefits more than 
38 years after separation from service, are related to 
acoustic trauma or left ear otitis externa during military 
service.

The Veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure while serving as a 
fire protection specialist with a crash and rescue unit on a 
flight line during active service.  The Veteran's DD Form 214 
(Report of Discharge From Service) noted that his military 
occupational specialty was fire protection specialist.  It 
was noted on that form that he completed fire protection 
specialist and fire crash rescue training in February 1963.  

An enlistment physical examination report dated in September 
1962 showed a whispered voice hearing test as 15/15; he was 
19 years old when he enlisted.  In a corresponding report of 
medical history, the Veteran denied any previous ear trouble 
and listed his usual occupation as student.

During service, he underwent three audiometric examinations.  
It should be noted that prior to November 1967, service 
departments used ASA units to record puretone sensitivity 
thresholds in audiometric measurement.  VA currently uses ISO 
(ANSI) units.  For purposes of comparison between the service 
audiometric data and more recent VA audiometric data, the 
table below shows the ASA measurements recorded in service, 
with the comparable ISO (ANSI) measurements in adjacent 
parentheses.

In an August 1963 hearing conservation evaluation report the 
Veteran reported always or frequently wearing muffs for ear 
protection during exposure to loud noise.  Audiometric 
findings were reported as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
August 
1963
RIGHT
5 (20)
5 (15)
15 (25)
5 (15)
5 (10)

LEFT
0 (15)
5 (20)
5 (15)
5 (15)
10 (15)

In a treatment note dated in October 1964 the Veteran 
complained of left ear pain for two days with no drainage.  
The impression was left ear otitis externa.  

In a separation report of medical history dated in July 1966 
the Veteran reported his occupation as Air Force fire fighter 
and denied any ear trouble.  Audiometric findings were 
reported as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
July 
1966

RIGHT
10 (25)
10 (20)
5 (15)
10 (20)
5 (10)

LEFT
5 (20)
5 (15)
5 (15)
10 (20)
0 (5)

In a treatment note dated in August 1966 the Veteran 
complained of pain in his left ear since that morning with no 
drainage.  The impression was external otitis.  Treatment 
notes during the next week showed that his ear was aspirated 
three times and was responding well.  

In an August 1966 hearing conservation evaluation report the 
Veteran related four years of aircraft noise exposure from 
his work with the fire department on the flight line.  He 
reported that he had not worn ear protection.  He denied any 
hearing loss in his family, denied any tinnitus in either ear 
following noise exposure, and denied any noise exposure prior 
to military service.  Audiometric findings were reported as 
follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
August 
1966
RIGHT
20 (35)
10 (20)
15 (25)
15 (25)
15 (20)

LEFT
20 (35)
15 (25)
10 (20)
15 (25)
15 (20)

In a treatment note dated in September 1966 the Veteran 
stated that his [left] ear had improved, and he would return 
to the clinic if necessary.

In his October 2004 claim for service connection for 
bilateral hearing loss and tinnitus, the Veteran reported 
that while he was in the military he worked with crash and 
rescue on the deck where planes were going on and off, and he 
was not issued any hearing guards.  He asserted that his 
bilateral hearing loss began in service and stated that there 
were days when he would get off duty and his ears would ring 
all night long.  He denied receiving any medical treatment 
for his claimed disabilities.

During a March 2005 VA audiological examination, the Veteran 
complained of difficulty hearing and understanding 
conversations in the presence of background noise and 
described experiencing tinnitus as a constant shrill humming 
sound in both ears that began "sometime after discharge."  
He described in-service noise exposure as a fire fighter in 
crash and rescue, being exposed to jet engines at very close 
range without hearing protection devices.  He reported 
working as a brakeman and conductor for 32 years following 
his separation from active service; he denied a history of 
hunting or recreational use of firearms.  Results of the 
audiological examination indicated that the Veteran currently 
has bilateral hearing loss for VA purposes under 38 C.F.R. 
§ 3.385.  Following a review of the Veteran's military, 
occupational, and recreational noise exposure, as well as a 
review of the Veteran's claims file and service treatment 
records, the examiner opined that since hearing loss due to 
noise exposure occurs at the time of exposure and not 
subsequently, it was clear to the examiner that the noise of 
active duty could not have caused the Veteran's bilateral 
hearing loss.  

With respect to the Veteran's claimed tinnitus disability, 
the examiner indicated that since tinnitus is a subjective 
phenomenon that cannot be measured objectively, it was not 
possible to determine that it was as likely as not that the 
tinnitus began or was aggravated by his military service 
without resorting to speculation or uncritical acceptance of 
the Veteran's history.

Service personnel records received in June 2005 with the 
Veteran's notice of disagreement with the denial of service 
connection listed his reported civilian occupation prior to 
entering service as "brakeman, yard."

In a February 2006 statement accompanying his substantive 
appeal, the Veteran argued that he was exposed to daily noise 
exposure from jet engines at very close range and did not 
always have hearing protection.  He reported that he had 
ringing of the ears during service, and since that time there 
had been a constant roar.  He "would also lose some hearing 
ability."  He acknowledged that he worked for Norfolk & 
Southern for 32 years after service, stated he was provided 
with hearing protection, and it "was determined that he was 
able to continue working."  He contended that he had 
problems with hearing loss and tinnitus in service that 
continued to the present time.

In correspondence received in April 2007 the Veteran reported 
that he was exposed to very loud noise 24 hours per day on 
the flight line as a fire protection specialist during active 
military service.  He provided additional details about his 
duties, which included being on site for aircraft maintenance 
of the B-52 bomber while it was backed into a concrete 
barrier with all four engines running at full throttle for at 
least a two-hour period without any ear protection.  He 
stated that the noise was deafening, and he was unable to 
hear anything for a time after.  He also explained that he 
noticed the ringing in his ears while he was in the military 
and how it had gotten worse; now his ears ring 24 hours per 
day.  He enclosed additional lay statements from his older 
brother, ex-wife, son, and fiancée, as well as a private 
audiological evaluation and report dated in November 2006 
from C. R., AuD.  

The private audiological evaluation included audiometric 
findings reported graphically and speech discrimination 
scores of 84 percent in the right ear and 88 percent in the 
left ear.  The audiologist concluded that the Veteran had a 
bilateral sloping mild to severe sensorineural hearing loss 
with good word recognition abilities with a slightly greater 
loss in the left ear.  During the evaluation, the Veteran 
complained of bilateral loss of hearing since 1966 from 
military noise exposure and constant ringing tinnitus since 
military service.  The audiologist indicated that she 
reviewed the Veteran's military medical records and that he 
reported becoming aware of hearing loss and tinnitus upon 
separation from the military.  She noted that each in-service 
audiogram showed normal hearing bilaterally.  She opined that 
it is not likely that the Veteran's hearing loss and tinnitus 
were related to his military service, reasoning that he had 
normal hearing when he entered the military and continued to 
have normal hearing at separation.  She added that there was 
no evidence to support a connection between his present 
hearing loss and tinnitus and his military service.  The 
report did not include a discussion of any pre- or post-
service occupational or recreational noise exposure.

The Veteran's older brother reported that he could tell 
something was wrong with the Veteran after he returned from 
service and that he had a very serious hearing loss.  He 
indicated that the Veteran described the loud noise that he 
dealt with in service and that he complained of ringing in 
his ears for the last 40 years.  His ex-wife indicated that 
she met the Veteran in early 1969, and he had complained of 
"hearing problems and a frequent, sharp ringing in his 
ears" since that time that persisted during their marriage 
and to the present time.  The Veteran's son stated that the 
Veteran complained of "hearing problems and a frequent, 
sharp ringing in his ears for the past 30 years that I can 
remember."  His fiancée reported that he had complained of 
ringing in his ears during the 12 years they lived together, 
and she observed that he could not hear what others said 
unless he looked directly at the speaker.

In summary, while the Veteran's service treatment records 
showed some decrease in hearing acuity, they contained no 
complaints or findings of abnormal hearing acuity or 
tinnitus; in fact the Veteran denied experiencing any 
tinnitus in August 1966, and in his October 2004 claim for VA 
compensation benefits he denied receiving any treatment for 
either disability.  Nevertheless, he and his family members 
are competent to describe observable symptoms related to his 
claimed disabilities, such as observations that he has 
difficulty hearing unless he is facing the speaker.  See 
38 C.F.R. § 3.159(a)(2) (2008) (defining "competent lay 
evidence").  

However, the Board is unable to make a legal finding that the 
lay evidence of record provides a credible basis sufficient 
to establish service connection for these disabilities on the 
basis of continuity of symptomatology without an additional 
examination and medical opinion.  The Board acknowledges that 
the record is consistent with the Veteran's claim that he was 
exposed to acoustic trauma for four years during military 
service, and he was treated for otitis externa in his left 
ear twice during military service.  Yet, his hearing acuity 
was within normal limits at separation; and he variously 
denied any tinnitus in August 1966 just before separation 
from service, reported in October 2004 that his ears would 
ring all night during service, and stated that tinnitus began 
"sometime after service" on VA examination in March 2005.  
Moreover, his service personnel records indicated that he 
worked as a brakeman prior to military service, and he 
reported 32 years of post-service occupational noise exposure 
as a brakeman and conductor.  Accordingly, the AMC/RO should 
schedule the Veteran for an additional VA audiological 
examination to resolve whether his current bilateral hearing 
loss and tinnitus disabilities are the result of pre-service 
noise exposure, acoustic trauma or left ear otitis externa 
during military service, or whether they are the result of 
some pre- or post-service acoustic trauma, to include 
occupational noise exposure as a brakeman and conductor for 
32 years with Norfolk & Southern.



	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for his claimed 
bilateral hearing loss and tinnitus 
disabilities.  The AMC/RO should 
specifically ask the Veteran to provide 
any employment audiological evaluations 
or physical examination reports conducted 
through the Veteran's employer of 32 
years, Norfolk & Southern; and any 
medical evidence (such as reports of 
annual physical examinations) from 
hospitals, clinics, or private physicians 
that may document the Veteran's 
complaints of hearing loss or tinnitus 
since separation from military service.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The Veteran should be afforded an 
additional VA audiological examination to 
evaluate the current nature and etiology 
of his bilateral hearing loss and 
tinnitus disabilities.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
audiologist performing the examination 
for review of the case, including a copy 
of this remand.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Audio Examination, revised on October 10, 
2008.  While obtaining the history of 
noise exposure from the Veteran, the 
examiner is requested to obtain a 
detailed occupational and recreational 
history from the Veteran, including the 
Veteran's occupational duties prior to 
military service, during military 
service, and as a brakeman and conductor 
for 32 years after separation from 
service.  

Following review of the claims folder and 
an audiological examination of the 
Veteran, the examiner is requested to 
provide a medical opinion as to whether 
it is as least as likely as not (50 
percent probability or greater) that the 
Veteran has current bilateral hearing 
loss and tinnitus disabilities that are 
related to disease, events, or injuries 
in military service, including acoustic 
trauma and/or otitis externa of the left 
ear for which the Veteran was treated in 
October 1964 and August 1966.

Opinions should be provided based on the 
results of a review of the medical and 
lay evidence of record, results of a 
thorough examination, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, including an 
explanation of any alternative etiology, 
should be set forth in the examination 
report. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


